DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 13-17, and 21-22 were amended. Claims 1-10, 12-18, and 20-23 are subject to a restriction requirement as indicated below. The restriction requirement was not presented originally because the restriction requirement is responsive to the inclusion of different technical features in different independent claims in the amendment filed with the request for continued examination. Different groups now recite different technical features, and the technical features common to the groups do not make a contribution over the prior art. The claims lack unity of invention. See below for a more detailed discussion of the requirement for unity of invention.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-10, 12-13,15-18, 20 and 23, drawn to a method and computer program product which generates a plurality of perturbed target features corresponding to copies of a target feature except for a perturbation applied to modify each copy… and using this data to train one or more machine learning models (not necessarily a plurality of machine learning models for each of a plurality of different resolutions as is required by Group 2) to classify design layouts.
Group 2, claims 14 and 21-22 , drawn to a method and computer program product which generates perturbed target features (not necessarily in the same way that the perturbed target features are generated by Group 1), and training a plurality of machine learning models for each of a plurality of different resolutions to classify design layouts.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups 1 and 2 lack unity of invention because even though the inventions of these groups require common technical features, these technical features are not special technical features as they do not make a contribution over the prior art.

The following technical features drawn from claims 1, 13-14, and 21 are common to both Groups 1 and 2, but do not make a contribution over the prior art in view of Robles (US 2013/0031522 A1) and Wilson (US 2010/0014755 A1) as indicated below.

	Robles teaches the following technical feature(s):
	A method to improve a process involving imaging a portion of a design layout onto a substrate using a lithographic projection apparatus, the method comprising: (Robles describes using the system/product/method described therein in the context of lithography in the Background. In particular, the background describes using the method to detect hotspots.)
	A non-transitory computer program product comprising a computer readable medium having instructions recorded thereon, the instructions configured to cause a computer to at least: (Robles, [0054])
	…generating a set of training examples comprising the [not necessarily perturbed] target features and an indication as to whether each of the [not necessarily perturbed] target features is deemed the same as the target feature, (Robles, [0039] describes a training set which includes samples along with class labels (y), which could simply indicate whether or not a hotspot is present. A hotspot is a location in a design where layout geometries will be printed with dimensions over or below specified threshold values (see [0002]). So, a determination that a location has a hotspot is a determination that it is “the same” (non-hotspot) or not “the same”( hotspot) as a target.)
	…training, by a hardware computer, one or more machine learning models with the set of training examples,(Robles, [0039-0042, 0053-0060] describe training and calibrating a model to perform hotspot detection. [0022] describes various implementations which use computers.)
	the one or more machine learning models configured to classify features in the portion of the design layout into at least two classes: being deemed the same as the target feature, and being deemed different from the target feature.  (Robles, [0049-0051] describes using the classifier for performing hotspot detection. [0022] describes various implementations which use computers.)
	
	Wilson teaches the following technical feature(s):
	generating a plurality of perturbed target features…(Wilson, Abstract describes performing image classification by segmenting an image into multiple segments. Figure 1 provides an overview of the training method. In particular, at steps 102-104, the image is divided into regions with labels assigned to each region and a grid is imposed on the image. At step 108, described at [0028], features are extracted from each grid cell. The original image corresponds to the target feature. A feature extracted from a cell is a perturbed feature of the image as it involves removing the non-cell portion of the image and extracting features from the cell which remains.)
	…generating a set of training examples comprising the perturbed target features and an indication as to whether each of the perturbed target features is deemed the same as the target feature, the set of training examples including at least one indication that a perturbed target feature is deemed not the same as the target feature; and (Wilson, At step 106, each cell is given a label and different cells may receive different labels. At steps 108 features are extracted from each grid cell. These, along with the labels are used to form a training set as described at [0028]. [0027-0028] indicates that different cells may receive different labels based on the position of each cell in the labeled subimages. In the combination with Robles, Robles teaches the classes being hotspot (i.e., not the same) or no hotspot (i.e., the same). When applying the segmentation technique taught by Wilson, Wilson teaches that different grid cells may receive different labels. That is, in the combination, a portion of the image in which a hotspot is not present would be labeled no hotspot (i.e., the same) and a portion of the image in which a hotspot was present would be labeled as hotspot (i.e., not the same).)

	 The following technical features drawn from claims 2, 10, 16, and 22 are common to both Groups 1 and 2, but do not make a contribution over the prior art in view of Robles (US 2013/0031522 A1) as indicated below.

	Robles teaches the following technical feature(s):
	further comprising classifying, using [the one or more/ at least one of the] machine learning models, features in the portion of the design layout, wherein classifying the features is based on a first pixelated image of the features, the first pixelated image having a first resolution, wherein classifying the features is further based on a second pixelated image of the
features, the second pixelated image having a second resolution higher than the first
resolution. (Robles, [0049-0051] describes using the classifier for performing hotspot detection. [0045-0046] indicates that the images have pixels. A pixelated image necessarily has a first resolution. [0060] describes using two levels which may involve context windows of different sizes. [0045-0046] indicates that there may be a variation in resolution.)

The following technical features drawn from claims 14, 21 and 23 are common to both Groups 1 and 2, but do not make a contribution over the prior art in view of Aksoy (Multi- resolution Segmentation and Shape Analysis for Remote Sensing Image Classification).
…wherein the set of training examples includes perturbed target features processed to be at a plurality of different resolutions (Aksoy, Abstract describes performing image classification based on multiple representations of an image at different resolutions. Section Il describes the multi-resolution analysis in further detail. Section VI indicates that the multi-resolution data is used to train a classifier (i.e., the features processed to be at different resolutions are part of a training set).)

The remaining technical features recited by the claims are not common to both Groups 1 and 2. In particular, the following technical features recited by various independent claims are not common to both Groups 1 and 2:

The following technical features drawn from claims 1 and 13 in Group 1 are not included in Group 2:
generating a plurality of perturbed target features corresponding to copies of a target feature except for a perturbation applied to modify each copy, the perturbation including one or more selected from: skewing, warping, distorting, flipping, removing a portion thereof so as to provide the entire target feature minus the portion as the perturbed target feature, or adding a portion thereto

The following technical feature(s) of Group 2 is not included in Group 1:
…training…a machine learning model for each of the different resolutions with the set of training examples, the plurality of machine learning models configured to classify features in the portion of the design layout into at least two classes: being deemed the same as the target feature, and being deemed different from the target feature

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121